                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cv-00486-FDW-DSC

 MAURICE GRIER,                                        )
                                                       )
         Plaintiff,                                    )
                                                       )
 vs.                                                   )
                                                       )                 ORDER
 DUNCAN GRAY, individually and as an                   )
 employee of the Charlotte-Mecklenburg Board           )
 of        Education;         CHARLOTTE-               )
 MECKLENBURG               BOARD         OF            )
 EDUCATION,                                            )
                                                       )
         Defendants.                                   )

        THIS MATTER is before the Court sua sponte concerning the status of this case. On

December 11, 2018, the Court granted a STAY of discovery and other deadlines in this matter

pending the appeal by Defendant Charlotte-Mecklenburg Board of Education (Doc. No. 47). The

Clerk’s office had placed this matter on the trial calendar for September 2019; however, the case

is still pending appeal. The Court hereby TERMINATES the trial setting for September 9, 2019.

        IT IS HEREBY ORDERED that within fourteen (14) calendar days of the issuance of a

decision on the appeal by the Fourth Circuit Court of Appeals, the parties shall confer and submit

a jointly-proposed amended scheduling order. The Court will update deadlines and the trial setting

in this matter following receipt of that filing.

        IT IS SO ORDERED.
                                          Signed: September 3, 2019




                                                   1
